Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 1 of 14 Page ID #:289



  1   RAFEY S. BALABANIAN (SBN 315962)
      rbalabanian@edelson.com
  2   J. AARON LAWSON (SBN 319306)
      alawson@edelson.com
  3   EDELSON PC
      123 Townsend Street, Suite 100
  4   San Francisco, California 94107
      Telephone: (415) 212-9300
  5   Facsimile: (415) 373-9435
  6   Attorneys for Plaintiff Jonathan Carmel
  7
      JOHN F. COVE, JR. (SBN 212213)
  8   john.cove@shearman.com
      EMILY V. GRIFFEN (SBN 209162)
  9   emily.griffen@shearman.com
      SHEARMAN & STERLING LLP
 10   535 Mission Street, 25th Floor
      San Francisco, CA 94105
 11   Telephone: (415) 616-1100
      Facsimile: (415) 616-1199
 12
      Attorneys for Defendant Mizuho Bank, Ltd.
 13
 14
                          UNITED STATES DISTRICT COURT
 15
                        CENTRAL DISTRICT OF CALIFORNIA
 16
    JONATHAN CARMEL, individually and             Case No. 18-CV-02483-JAK
 17 on behalf of all others similarly situated,
 18                     Plaintiff,
                                                  RULE 26(f) REPORT
 19               v.
 20 MIZUHO BANK, LTD. and MARK
    KARPELES,
 21
                 Defendants.
 22
 23
 24
 25
 26
 27
 28

      RULE 26(F) REPORT                                   CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 2 of 14 Page ID #:290



  1         Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 26-1, and the
  2 Court’s Order Setting Rule 16(b)/26(f) Scheduling Conference (dkt. 22), Plaintiff
  3 Jonathan Carmel (“Carmel” or “Plaintiff”) and Defendant Mizuho Bank, Ltd.
  4 (“Mizuho,” and, together with Carmel, the “Parties”) submit this proposed discovery
  5 plan and report.1
  6 A.      Statement of the Case.
  7         Plaintiff’s claims: This case arises from the collapse of Mt. Gox, once the
  8 world’s largest bitcoin exchange (also referred to as a platform). Mt. Gox shuttered
  9 without warning in February 2014, taking with it millions (if not hundreds of
 10 millions) of dollars’ worth of users’ bitcoin and cash, including the $52,493.22
 11 Plaintiff Jonathan Carmel held on, and unsuccessfully attempted to withdraw from,
 12 the exchange. For this action, Plaintiff seeks to hold Defendant Mark Karpeles
 13 (former head of the exchange) and Mizuho accountable.
 14         Plaintiff asserts claims of negligence and fraud against Karpeles, alleging that
 15 he breached his duty of care owed to investors on the Mt. Gox exchange, which
 16 resulted in losses, and that he made false promises of safety and security, which
 17 were designed to (fraudulently) encourage individuals to deposit money and/or
 18 bitcoin. Plaintiff asserts a claim of tortious interference against Mizuho Bank, on the
 19 theory that its unilateral termination of its provision of outbound wire transfers to
 20 Mt. Gox’s U.S. customers knowingly disrupted the contracts between such
 21 customers and the exchange.
 22         Mizuho’s defenses and cross-claims against Karpeles: As the Court is aware
 23 from Mizuho’s pending motion to dismiss, Mizuho contends that it is not subject to
 24 personal jurisdiction in California, and that Carmel has failed to plead the essential
 25 elements of his tortious interference claim, including that Mizuho (1) knew that he
 26
 27   1
           Mizuho submits this report subject to, and without waiving, its defense that it
 28 is not subject to personal jurisdiction in the United States.
                                                1
    RULE 26(f) REPORT                                       CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 3 of 14 Page ID #:291



  1 had a contract with Mt. Gox or that he was even a Mt. Gox user; (2) intentionally
  2 induced a breach of that contract; or (3) caused any loss that Carmel suffered.
  3 Mizuho has also asked the Court to dismiss or strike Carmel’s class allegations
  4 against it because the purported class claims are time barred in light of China
  5 Agritech, Inc. v. Resh, 138 S. Ct. 1800 (2018). Based on evidence already adduced
  6 in a related case, and findings made by the court in that case, if the case proceeds
  7 beyond the pleading stage, Mizuho will show that, contrary to Carmel’s allegations,
  8 Mizuho was not Mt. Gox’s exclusive sender and receiver of wire transfers, “as Mt.
  9 Gox relied at different points in time on other financial institutions and payment
 10 processors, including Japan Post Bank, Dwolla, and OK Pay, to facilitate fiat
 11 currency deposits and withdrawals,” and Mt. Gox did, in fact, send money to its
 12 U.S. customers using other banks from June 2013 to February 2014. Greene v.
 13 Mizuho Bank, Ltd., 2018 WL 2735112, at *2 (N.D. Ill. June 7, 2018). Mizuho will
 14 also show that its alleged conduct was justified.
 15         In the event that the Court denies Mizuho’s motion to dismiss for lack of
 16 personal jurisdiction and Mizuho is compelled to litigate these claims in the United
 17 States, Mizuho also expects to assert cross-claims against Karpeles, including claims
 18 for general tort under Japanese law and for contribution in the event that Mizuho is
 19 held liable to Carmel.
 20         Status of Defendant Mark Karpeles: As the Court is aware, Karpeles has not
 21 been served with the complaint and summons in this matter. On September 2, 2018,
 22 Plaintiff was notified from the Japanese Ministry of Foreign Affairs that all service
 23 documents sent pursuant to the Hague Convention had been transmitted to the
 24 Japanese Supreme Court for service on Karpeles. It is Plaintiff’s understanding that
 25 completing service through this process takes several weeks and there is nothing that
 26 can be done in terms of accelerating the service timeline or receiving granular
 27 updates on the status of service. Plaintiff will update the Court with the status of
 28                                            2
      RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 4 of 14 Page ID #:292



  1 service once he receives a substantive notification from the Japanese officials
  2 responsible for serving Karpeles. Separately, Karpeles recently appeared through
  3 counsel in Greene v. MtGox, Inc., et al., No. 14-cv-1437 (N.D. Ill.), a related case
  4 concerning the same issues. Counsel for Karpeles, however, refused to accept or
  5 waive service on Karpeles’s behalf. Under these circumstances, should service via
  6 the Hague Convention prove unsuccessful, Plaintiff anticipates moving the Court to
  7 approve alternative service on Karpeles, as the plaintiffs did (successfully) in the
  8 Greene v. MtGox litigation, which is still proceeding in the Northern District of
  9 Illinois against Karpeles.
 10         B.    Subject Matter Jurisdiction.
 11         Plaintiff’s position: This Court has subject matter jurisdiction under the Class
 12 Action Fairness Act, 28 U.S.C. §1332(d)(2) because (i) at least one member of the
 13 Classes is a citizen of a different state than Defendants, neither of whom are
 14 American citizens, (ii) the amount in controversy exceeds $5 million, exclusive of
 15 interest and costs, and (iii) none of the exceptions under that subsection apply to this
 16 action.
 17         Mizuho’s position: Mizuho does not contest the Court’s subject matter
 18 jurisdiction at this time.
 19 C.      Legal Issues.
 20         Whether a temporary stay is appropriate: This case is in a unique posture.
 21 Shortly after its collapse in early 2014, Mt. Gox entered bankruptcy proceedings in
 22 Japan, which were recognized by the U.S. Bankruptcy Court for the Northern
 23 District of Texas on June 19, 2014. On June 22, 2018, the Tokyo District Court
 24 converted the Japanese bankruptcy to a new civil rehabilitation proceeding. The
 25 effect of this new Japanese proceeding is potentially significant to claims asserted in
 26 this case, particularly because the appointed rehabilitation trustee announced that the
 27 Mt. Gox estate may have sufficient assets to pay in full the claims of Mt. Gox users
 28                                            3
      RULE 26(f) REPORT                                    CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 5 of 14 Page ID #:293



  1 who lost money or bitcoin when Mt. Gox collapsed, including Carmel and potential
  2 members of the putative class, an outcome that did not appear likely before the
  3 bankruptcy was converted. The rehabilitation claims period closes on October 22,
  4 2018. According to documents published by the rehabilitation trustee, those claims
  5 will be approved (or not) by January 24, 2019, followed by the submission of a
  6 proposed rehabilitation plan (providing for any modifications to rights of civil
  7 rehabilitation creditors and a payment plan) on February 14, 2019.
  8         Counsel for both Parties previously participated in Greene v. MtGox litigation
  9 (a related case concerning nearly the same issues presented in this case). Following
 10 the Supreme Court’s ruling in Bristol-Myers Squibb Co. v. Supreme Court of
 11 California, San Francisco County, 137 S. Ct. 1773 (2017), the Greene court
 12 dismissed the claims of the non-Illinois plaintiffs on December 11, 2017, which led
 13 to the filing of other cases pertaining to the Mt. Gox exchange in different district
 14 courts, including this one. While Carmel was not a named plaintiff in the Greene
 15 matter, the Parties have agreed that the document discovery and depositions adduced
 16 in Greene can and should be used in this case as if they were taken in this matter as
 17 well, which will result in substantial efficiencies in terms of the ultimate disposition
 18 of this case. As discussed more fully in Section I below, the possible discovery
 19 remaining is limited, and much of that – discovery from Karpeles and potentially
 20 discovery related to the results of the Japanese proceeding – cannot be taken now in
 21 any event.
 22         Given the unique posture of this case and to conserve the Court’s limited
 23 resources, the Parties recommend that, if Mizuho’s pending motion to dismiss is
 24 denied in whole or in part, the case against Mizuho be stayed until February 28,
 25 2019. At that time, the Parties expect to have an indication of whether Plaintiff and
 26 other putative class members are likely to receive full or partial recoveries through
 27 the Japanese civil rehabilitation proceeding (an outcome that may affect the scope of
 28                                             4
      RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 6 of 14 Page ID #:294



  1 the class that Plaintiff will seek to certify in this case) and, thus, will be better
  2 positioned to make an informed recommendation to the Court about appropriate
  3 next steps in the case. This brief stay should not materially affect the expeditious
  4 resolution of this matter because, as discussed herein, a significant part of discovery
  5 is already complete based on the discovery in Greene. In addition, the recommended
  6 stay will provide Plaintiff with additional time to complete service on Karpeles and
  7 will potentially give the Parties a better indication of whether Karpeles will
  8 participate in these proceedings. If Karpeles appears in this case, the Parties
  9 anticipate a need for discovery from Karpeles, which will impact the case schedule.
 10         Substantive legal issues: In terms of the case against Mizuho, the key legal
 11 issues in this case will involve those set forth in Section A above. As to Plaintiff’s
 12 claim against Mizuho, key issues include, among others, (1) whether this Court has
 13 personal jurisdiction over Mizuho, (2) whether Mizuho’s alleged conduct tortiously
 14 interfered with Plaintiff’s, and others’ contracts with the Mt. Gox exchange,
 15 (3) whether Mizuho’s conduct was justified, (4) whether Carmel suffered any losses
 16 recoverable in this action, (5) whether Plaintiff’s class claims are barred by the
 17 statute of limitations, and (6) whether a class can be certified under Federal Rule of
 18 Civil Procedure 23(b)(3) with respect to the claim against Mizuho.
 19 D.      Party and Non-Party Witnesses.
 20         In addition to the Parties (Carmel, Karpeles, a corporate representative of
 21 Mizuho, which is a wholly owned subsidiary of Mizuho Financial Group, Inc.), the
 22 following individuals were identified in Greene as potential witnesses and are
 23 potential witnesses in this case as well: Yasuo Imaizumi, Hirotaka Shimizu, Hiroaki
 24 Aikawa, Shuuichiro Mita, Jason Shore, Gonzague Gay-Bouchery, and various
 25 employees of Mt. Gox (most of whom Plaintiff anticipates identifying through
 26 Karpeles). The Parties also identified expert witnesses in the Greene litigation, and
 27 those experts are expected to provide reports and expert testimony in this case as
 28                                              5
      RULE 26(f) REPORT                                       CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 7 of 14 Page ID #:295



  1 well: Mark T. Williams, M. Todd Henderson, Andrew J. Rasmussen, Hirotada
  2 Inoshita, and Bruce Strombom.
  3 E.      Damages.
  4         Based on the information currently available to the Parties, Plaintiff contends
  5 that his provable damages are at least $52,493.22. The range of provable damages
  6 for the putative class, if any, will depend significantly on the outcome of the
  7 Japanese civil rehabilitation proceedings, through which some or all potential
  8 members of the putative class (including Carmel) stand to be made whole. If the
  9 requested stay is implemented, the Parties will have a better sense of the overall
 10 scope of damages following the acceptance (or rejection) of Plaintiff’s (and others’)
 11 claims in the civil rehabilitation proceedings.
 12 F.      Insurance.
 13         The Parties are not aware of any applicable insurance policies that would
 14 apply to this action.
 15 G.      Motions.
 16         As noted, Mizuho’s motion to dismiss is fully briefed and scheduled for
 17 argument on October 22, 2018. The Parties do not currently anticipate the need to
 18 file any motions to add parties, claims, amend pleadings, or transfer venue.
 19 H.      Manual for Complex Litigation.
 20         The Parties agree that some of the procedures in the Manual for Complex
 21 Litigation should be utilized. This case is a putative class action involving two
 22 defendants, one of whom has not yet appeared. The stay proposed above is
 23 consistent with the Manual for Complex Litigation’s recommendation that class
 24 proceedings be coordinated with related matters (here, the Japanese civil
 25 rehabilitation proceeding in Japan). See Relationship with Other Cases, Manual
 26 Complex Litigation § 21.42 (4th ed. 2018). If the case against Mizuho proceeds as a
 27 certified class action, the Parties anticipate that additional procedures aimed at
 28                                            6
      RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 8 of 14 Page ID #:296



  1 evaluating and auditing damages claimed by members of any certified class
  2 (particularly in light of the civil rehabilitation proceedings relating to the Mt. Gox
  3 bitcoin exchange discussed above) may be necessary. See Trials, Manual Complex
  4 Litigation § 21.5 (4th ed. 2018). If this case proceeds through and past the class
  5 certification stage, the Parties recommend proposing any additional procedures
  6 following the Court’s ruling on certification, so as to tailor any recommendations to
  7 the nature and scope of any certified class.
  8 I.      Status of Discovery.
  9         As noted above, counsel for Plaintiff and Mizuho already litigated this case
 10 through discovery in Greene and agree that the documents produced and depositions
 11 taken in that matter should be used in this case as well. Accordingly, the Parties
 12 agree that a significant part of fact discovery in this case is complete and there is no
 13 need for the phasing or limitation of discovery.
 14         Carmel notes that Karpeles may have information relevant to the claims
 15 against Mizuho, including information concerning, but not limited to: (i) the number
 16 of unfulfilled fiat currency withdrawal requests made by Mt. Gox customers
 17 between June 2013 and February 2014; and (ii) communications and documents
 18 concerning Mt. Gox’s relationship with Mizuho. Mizuho contends that none of this
 19 information is relevant to the claims against it.
 20         Mizuho notes that because Carmel was not a named plaintiff in the Greene,
 21 case, discovery from Carmel will have to be obtained in this case. Mizuho further
 22 notes that Karpeles is likely to have information showing that the claims asserted
 23 against Mizuho by Carmel are meritless and supporting Mizuho’s anticipated cross-
 24 claims against Karpeles, including, but not limited to, information concerning (i)
 25 Mt. Gox’s ability to fulfill its users’ withdrawal requests through other banks and
 26 payment processors; (ii) Mt. Gox’s communications with its users, including
 27
 28                                             7
      RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 9 of 14 Page ID #:297



  1 communications concerning withdrawal delays and difficulties; and (iii) the reasons
  2 Mt. Gox did not fulfill certain users’ withdrawal requests.
  3 J.      Discovery Plan.
  4         Depositions. The Parties already conducted a number of depositions in
  5 Greene. At this time, the Parties anticipate that the depositions remaining in the case
  6 will be those of Plaintiff, Karpeles, and witnesses potentially identified by Karpeles.
  7 Plaintiff may also seek the deposition of Gonzague Gay-Bouchery. The Parties
  8 anticipate that Plaintiff’s deposition can be completed within four months following
  9 the proposed stay to the case discussed above (i.e., to allow sufficient time for
 10 scheduling). The timing of any depositions of Karpeles and related witnesses is
 11 more difficult to predict, as the Parties do not yet know when, or whether, Karpeles
 12 will appear in the case.
 13         Written discovery. As stated above, the Parties agree that a significant part of
 14 fact discovery in this case is complete, although both Parties anticipate serving
 15 discovery requests on Karpeles (including interrogatories, requests for documents,
 16 and requests for admission), and Mizuho anticipates propounding discovery requests
 17 (including interrogatories, requests for documents, and requests for admission) on
 18 Carmel. The Parties anticipate completing all discovery within four months after the
 19 proposed stay is lifted.
 20         Changes in Rule 26(a) Disclosures. The Parties agree that initial disclosures
 21 shall be exchanged two weeks after the proposed stay of the case against Mizuho is
 22 lifted. The Parties do not believe any changes to the disclosures under the Federal
 23 Rules are necessary.
 24         Subjects of discovery. Given the discovery already conducted in Greene, the
 25 Parties anticipate focusing discovery on: (i) Plaintiff’s specific claim and allegations
 26 concerning his alleged Mt. Gox transactions, withdrawal requests, interaction or
 27 lack thereof with Mizuho, alleged withdrawal requests and other interactions with
 28                                             8
      RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 10 of 14 Page ID #:298
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 11 of 14 Page ID #:299



   1    Deadline to complete expert discovery             22 weeks after stay of case
                                                          against Mizuho is lifted
   2
   3    Deadline for Plaintiff to move for class          18 weeks after stay of case
        certification                                     against Mizuho is lifted
   4
                                                          8 weeks following the Court’s
   5    Deadline for dispositive motions                  ruling on Plaintiff’s motion for
                                                          class certification
   6
   7 K.     Discovery Cut-Off.
   8        See proposed case schedule in Section J above.
   9 L.     Expert Discovery.
 10         See proposed case schedule in Section J above.
 11 M.      Dispositive Motions.
 12         If the claim against Mizuho proceeds beyond the pleading stage, Mizuho
 13 believes that the claim can be resolved in its favor on a motion for summary
 14 judgment.
 15 N.      Settlement.
 16         The Parties have not engaged in any substantive settlement discussions or
 17 communications. Pursuant to Local Rule 16-15.4, the Parties agree that ADR
 18 Procedure No. 3 is best suited to the circumstances of this case, and recommend that
 19 any such procedure occur following the Court’s ruling on class certification.
 20 O.      Trial Estimate.
 21         The Parties estimate that trial will last approximately 5 days, but the time
 22 needed for trial may change depending on whether and to what extent Karpeles
 23 appears in the case. With that caveat in mind, Plaintiff states that he anticipates
 24 calling approximately 6 witnesses. Mizuho anticipates calling approximately 6
 25 witnesses.
 26 P.      Trial Counsel.
 27         Plaintiff’s trial counsel is Rafey S. Balabanian, who will serve as lead trial
 28                                            10
       RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 12 of 14 Page ID #:300



   1 counsel for the case. Mizuho’s trial counsel is John F. Cove, Jr., who will serve as
   2 lead trial counsel for the case.
   3 Q.       Independent Expert or Master.
   4          The Parties do not believe this case requires the appointment of a Master
   5 pursuant to Rule 53 or an independent scientific expert.
   6 R.       Timetable.
   7          The Parties respectfully submit that, in light of Mizuho’s pending motion to
   8 dismiss and the Parties’ request for a stay of the case against Mizuho if the Court
   9 denies Mizuho’s pending motion, they are unable to complete the Schedule of
 10 Pretrial and Trial Dates form with actual calendar dates at this time. The Parties
 11 additionally note that, in light of the uncertainty concerning Karpeles’s intent to
 12 appear in the case, which may become clearer in several weeks, allowing the Parties
 13 additional time to submit the completed form may enable them to better assess the
 14 need for any adjustments to the proposed case schedule in the event that Karpeles
 15 appears in the case. If the Court denies the pending motion to dismiss and declines
 16 to stay the case against Mizuho, the Parties propose to submit the completed form
 17 within 7 days after entry of the Court’s order denying the requested stay or denying
 18 the motion to dismiss, whichever is later. If the Court stays the case against Mizuho,
 19 the Parties propose to submit the completed form within 7 days after the stay is
 20 lifted.
 21 S.        Other Issues.
 22           As noted above, the Mt. Gox civil rehabilitation proceedings stand to have a
 23    significant impact on all aspects of this case, including Plaintiff’s individual and
 24    purported class claims. For that reason, the Parties recommend that, if Mizuho’s
 25    motion to dismiss is denied, the case against Mizuho should be stayed for a short
 26    period, so that they may make an informed recommendation to the Court about
 27    appropriate next steps in the case. Further, and as also noted above, Plaintiff’s
 28                                             11
       RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 13 of 14 Page ID #:301



   1   efforts to serve Karpeles continue. Once Karpeles joins the case—as seems likely,
   2   given his recent appearance in the Greene litigation—the Parties will be better
   3   positioned to make recommendations about, inter alia, appropriate case deadlines,
   4   witnesses, and the possibility of settlement.
   5 T.     Patent Cases.
   6        This is not a patent case.
   7 U.     Whether the Parties Wish to Have a Magistrate Judge Preside.
   8        The Parties do not consent to have a Magistrate Judge preside over this case.
   9
 10                                         Respectfully submitted,
 11    DATED: October 12, 2018              EDELSON P.C.
 12
                                            By:    /s/ J. Aaron Lawson
 13                                               J. Aaron Lawson
 14                                         Attorneys for Plaintiff Jonathan Carmel
 15
       DATED: October 12, 2018              SHEARMAN & STERLING LLP
 16
                                            By:    /s/ John F. Cove, Jr.
 17
                                                  John F. Cove, Jr.
 18
                                            Attorneys for Defendant Mizuho Bank, Ltd.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                             12
       RULE 26(f) REPORT                                     CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 40 Filed 10/12/18 Page 14 of 14 Page ID #:302



   1
                           ATTESTATION OF E-FILED SIGNATURE
   2
              I, J. Aaron Lawson, am the ECF User whose ID and password are being used to file
   3
       the foregoing Rule 26(f) Report. In compliance with L.R. 5-4.3.4, I hereby attest that the
   4
       other signatories on whose behalf this filing is submitted concur in the filing’s content and
   5
       have authorized the filing.
   6
   7 DATED: October 12, 2018                            By:     /s/ J. Aaron Lawson
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   13
